Appellant was convicted of violating the local option law. The motion made by the Assistant Attorney-General to dismiss this appeal is based upon an insufficient recognizance. An inspection of that part of the record discloses that the motion is well taken. The recognizance recites that appellant stands charged with the offense of unlawfully selling intoxicating liquors in a local option territory and has been convicted of said offense. The recognizance does not recite, as the statutory form requires, that he was convicted of a misdemeanor, nor does it recite the amount of his punishment. This is necessary, especially that *Page 188 
the amount of the punishment be stated in the recognizance. There are quite a number of cases, supporting the above conclusion, decided by this court.
Because of the insufficiency of the recognizance the appeal is dismissed.
Dismissed.
                          ON REHEARING.                         March 8, 1911.